TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00344-CV



      Deandra Isaiah Jones and 2011 Chevy Camaro SS TX LP DG9L58, Appellants

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
        NO. CV 36,721, HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Deandra Isaiah Jones has filed a motion to dismiss this appeal as moot,

asserting that she has waived all of her interest in the property that is the subject of this appeal

pursuant to a plea agreement. We grant the motion and dismiss this appeal as moot.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 7, 2015